Title: [Diary entry: 17 April 1760]
From: Washington, George
To: 

Thursday April 17th. By 3 Oclock in the afternoon Mr. Triplet finishd the Wall between the Dairy and Kitchen. The Rain from that time prevented his Working.  Sowed my Clover Field with Oats, 24 Bushels. The upper part next the Peach Orchard was Harrowed in during the Rain but before it began to Clog much. Also sowd 18 Rows of Lucerne in the 12 Acre Field below the Hill. The first 4 Rows were Sowd in Drils the others by a line stretchd and the Seed Raked In. Richd. Stephens brot. down 9 Hogsheads of Tobo. to go to the Inspection at Hunting [Creek Warehouse] in a flat which I borrowd (or I rather suppose hird) from Messrs. Carlyle and Dalton—wch. Flat brot. down 4 Barrels of Corn—being part of Eight that I was to have had of William Garner at the rate of 9/. pr. Barl. to be paid in Pistoles or Dollars. It seems the other 4 Barrels I am to get from Garner’s House. A Fresh Southerly Wind blew all day. Towards Noon it shifted more East and by 3 Oclock it began Raining and continued so to do witht. Intermission till we went to Bed & how long afterwards I know not.